               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LORI FREITAS and KAYLEE       :
MCWILLIAMS individually       :
and on behalf of all others   :
similarly situated,           :
                              :
     Plaintiffs,              :    No. 4:20-cv-1236 (MWB)
                              :
     v.                       :
                              :
GEISINGER HEALTH PLAN, and    :
SOCRATES, INC.                :
                              :
     Defendants.              :
                              :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::


               PLAINTIFF’S BRIEF IN OPPOSITION TO
                  DEFENDANTS’ MOTION TO DISMISS


:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                    Charles Kannebecker, Esq.
                    Pa. Bar ID No. 58612
                    THE LAW OFFICE OF KANNEBECKER & MINCER, LLC
                    104 W. High St.
                    Milford, PA 18337
                    (570) 296-6471
                    kannebecker@wskllawfirm.com

                    Attorney for Plaintiffs
                          Table of Contents

                                                              Page

PROCEDURAL AND FACTUAL BACKGROUND .......................... 1

ARGUMENT ................................................... 2

     I.    The Plan Does Not Grant Defendants a
           Right to Reimbursement ........................... 2

           A.   Overview of Subrogation and
                Reimbursement ............................... 2

           B.   Subrogation and Reimbursement are
                Separate and Distinct Doctrines ............. 4

           C.   The Plan’s Terms Clearly and Distinctly
                Confer Upon Defendants the Right of
                Subrogation, not Reimbursement .............. 6

           D.   Subrogation Rights Against a Third Party
                Do Not Confer Reimbursement Rights
                Against the Plaintiff ....................... 10

                i.    Common law principles cannot add
                      to or expand existing plan terms ....... 10

                ii.   The Plan does not provide Plaintiffs
                      any notice of a right of
                      reimbursement against them or
                      their tort recoveries .................. 15

                iii. Defendants’ claim that they were
                     “prejudiced” by Plaintiffs’ settling
                     of their personal injury claims is
                     not appropriate on a Motion to
                     Dismiss ................................ 16

     II.   Defendants’ Conduct Breached Their Fiduciary
           Duties to Plaintiffs Under ERISA ................. 18

     III. Defendants Violated Well-Established ERISA
          Common Law ....................................... 20

     IV.   Plaintiffs’ Claims that Defendants Did Not
           Follow Reasonable Claims Procedures Are
           Actionable Under ERISA § 502(a)(3) ............... 22

CONCLUSION ................................................. 23
                      Table of Authorities

Case                                                        Page

Arkansas Dept. of Health & Human Services v. Ahlborn,
547 U.S. 268 (2006) ....................................... 12

Bell Atl. Corp. v. Twombly,
550 U.S. 544 (2007) ....................................... 17

Bill Gray Enterprises, Inc. v. Gourley,
248 F.3d 206 (3d Cir. 2001) ............................... 18

Broadcom Corp. v. Qualcomm Inc.,
501 F.3d 297 (3d Cir. 2007) ............................... 1, 16

Coventry Health Care of Mo., Inc. v. Nevils,
137 S. Ct. 1190 (2017) .................................... 3, 5

Curtiss-Wright Corp. v. Schoonejongen,
514 U.S. 73 (1995) ........................................ 6, 15

Daniel v. Master Health Plan, Inc.,
864 F. Supp. 1399 (S.D. Ga. 1994) ......................... 15

Elliott Industries Ltd. P'ship v.
BP America Production Co.,
407 F.3d 1091 (10th Cir. 2005) ............................ 10

Fidelity Guar. Ins. v. American Bldgs. Co.,
14 F. Supp. 2d 704 (M.D. Pa. 1998) ........................ 3

Harris v. Harvard Pilgrim Health Care,
208 F.3d 274 (1st Cir. 2000) .............................. 5

Harrow v. Prudential Insurance Company of America,
279 F.3d 244 (3d Cir. 2002) ............................... 19-20

Health Cost Controls v. Wardlow,
825 F. Supp. 152 (W.D. Ky. 1993) .......................... 11

Lenco Excavation, Inc. Emp. Benefit Plan v. Miller,
No. 11-cv-34 (E.D. Ky. Jul. 11, 2012) ..................... 5

Manning v. Sanofi-Aventis, U.S. Inc.,
No. 11-1134 (M.D. Pa. Aug. 14, 2012) ...................... 17

McIntosh v. Pacific Holding Co.,
992 F.2d 882 (8th Cir.) ................................... 5
                   Table of Authorities, cont.

Case                                                        Page

Member Services Life Ins. Co. v.
American Nat'l Bank and Trust Co.,
130 F.3d 950 (10th Cir. 1997) ........................ 12, 14, 15

Provident Life and Acc. Ins. v. Williams,
858 F. Supp. 907 (W.D. Ark. 1994) ......................... 5

Rathbun v. Health Net of the Ne., Inc.,
110 A.3d 304 (Conn. 2015) ................................. 12-13

Remy v. Michael D's Carpet Outlets,
391 Pa. Super. 436 (Pa. Super. Ct. 1990) .................. 3

Ryan by Capria-Ryan v. Fed. Express Corp.,
78 F.3d 123 (3d Cir. 1996) ............................... 10, 13

Sereboff v. Mid Atlantic Medical Services, Inc.,
547 U.S. 356 (2006) ....................................... 11

Somalakis v. United Healthgroup, Inc.,
No. 06-cv-116 (D.N.M. Feb. 20, 2007) ................... 8-10, 15

SR Int. Bus. Ins. v. World Trade Ctr. Properties,
No. 01-cv-9291 (S.D.N.Y. Jun. 10, 2008) ................... 5

Sunbeam-Oster Co. Group Ben. v. Whitehurst,
102 F.3d 1368 (5th Cir. 1996) ............................. 14

Thomas v. Independence Township,
463 F.3d 285 (3d Cir. 2006) ............................... 17

U.S. Airways, Inc. v. McCutchen,
569 U.S. 88 (2013) ..................... 3, 6, 10, 11, 18, 20, 21

Valora v. Pennsylvania Employees Benefit Trust Fund,
595 Pa. 574 (Pa. 2007) .................................... 18

Wolff v. Aetna Life Ins. Co., et al.,
No. 19-cv-1596 (August 17, 2020) ......................... 14 n.1
                   Table of Authorities, cont.

Statute & Regulation                                        Page

29 CFR § 2560.503-1(l) .................................... 23

29 U.S.C. § 1132(a)(1)(B) ................................ passim

29 U.S.C. § 1132(a)(3) ................................... passim

42 U.S.C. § 1396a (a)(25) ................................. 13
                  PROCEDURAL AND FACTUAL BACKGROUND

     Initially, Defendants exceed the scope of a Motion to

Dismiss. On a Motion to Dismiss, the court is required to "accept

all factual allegations as true, construe the complaint in the

light most favorable to the plaintiff, and determine whether,

under any reasonable reading of the complaint, the plaintiff may

be entitled to relief." Broadcom Corp. v. Qualcomm Inc., 501 F.3d

297, 306 (3d Cir. 2007). Thus, certain matters raised in

Defendants’ motion are inappropriate.

     First, Defendants state that they were “forced” to seek

repayment from Plaintiffs because they “had already settled with

their respective tortfeasors.” Def. Br. p.7. However, Socrates

had sent repayment demand letters to Plaintiffs starting in March

2018. Complaint, Ex. A. Frietas settled her tortfeasor case later

in 2018 and McWilliams settled her case in 2019. Thus,

Geisinger’s excuse fails as is it impossible Socrates was

“forced” to seek reimbursement from Plaintiffs because Plaintiffs

settled their cases when Socrates had made demands for repayment

from Plaintiffs before Plaintiffs had settled their cases.

     Second, defendants raise an affirmative fact-based defense

of “prejudice.”    At this juncture, the record is completely

devoid of any evidence that Defendants ever sought subrogation

against the tortfeasors who caused Plaintiffs’ injuries. In fact,

the record contains only Defendants’ reimbursement demands from

Plaintiffs. Likewise, there is nothing of record demonstrating


                                  1
that Plaintiffs prejudiced Defendants’ subrogation rights against

any tortfeasor. The record contains no evidence that:

     1) Plaintiffs prejudiced Defendants’ subrogation rights;

     2) Defendants did not waive their subrogation rights;

     3) Defendants did not consent to Plaintiffs’ settlements; or

     4) Defendants’ subrogation claims were actually prejudiced.

     Third, Defendants argue that they never actually sought to

be paid money directly from Plaintiffs. However, demanding and

taking $17,590.83 of Frietas’ money she recovered in her tort

case is taking money from Frietas. Demanding and taking

$43,934.76 of McWilliams’ money she recovered in her tort case is

taking money from McWilliams. Defendants cannot faithfully

characterize their actions as not taking money from Plaintiffs.

     Fourth, Defendants assert that “Plaintiffs initiated this

action seeking to nullify Geisinger’s subrogation rights.” As is

clear in Plaintiffs’ Complaint, Plaintiff does not seek to affect

Defendants’ subrogation rights against third parties. Plaintiffs’

Complaint, instead, seeks to enforce clear Plan terms and prevent

Defendants from asserting reimbursement claims directly against

its insureds.


                            ARGUMENT

I.   The Plan Does Not Grant Defendants a Right to Reimbursement

     A.   Overview of Subrogation and Reimbursement

     Subrogation and reimbursement, while both legal doctrines,

are distinct remedies.

                                2
     “Subrogation [] means substitution of one person for

another; that is, one person is allowed to stand in the shoes of

another and assert that person’s rights against” a third party.

U.S. Airways, Inc. v. McCutchen, 569 U.S. 88, 97 n.5 (2013). The

Supreme Court has further explained that “[r]eimbursement

requires an insured employee who receives payment from another

source (e.g., the proceeds yielded by a tort claim) to return

healthcare costs earlier paid out by the carrier. Subrogation

involves transfer of the right to a third-party payment from the

insured employee to the carrier, who can then pursue the claim

against the third party.” Coventry Health Care of Mo., Inc. v.

Nevils, 137 S. Ct. 1190, 1194 (2017).

     “By definition, subrogation can arise only with respect to

the rights of an insured against third persons[].” Remy v.

Michael D's Carpet Outlets, 391 Pa. Super. 436, 447 (Pa. Super.

Ct. 1990). It logically follows, and is well established, “that

an insurer cannot recover by means of subrogation against its own

insured.” Id.; see also Fidelity Guar. Ins. v. American Bldgs.

Co., 14 F. Supp. 2d 704, 706 (M.D. Pa. 1998). Simply, because

subrogation lies only against the third party who injured the

insured, subrogation cannot lie against the insured.

     Accordingly, the doctrine of subrogation may be easily

illustrated as follows:

     •    A, through his negligence, causes harm to B, who incurs
          medical expenses resulting from the harm A caused to B.



                                3
     •    C, who is contracted with B to pay for medical expenses
          B incurs, pays those medical expenses.

     •    C, “standing in the shoes of B, asserts a claim for
          those medical expenses against 3rd party A.

     By contrast, reimbursement affords the insurer a direct

right of recovery against the plan member:

     •    A, through his negligence, causes harm to B, who incurs
          medical expenses resulting from the harm A caused to B.

     •    C, who is contracted with B to pay for medical expenses
          B incurs, pays those medical expenses.

     •    C, on its own behalf, asserts a claim for repayment of
          those medical expenses directly against its own insured
          B, after B recovers those medical expenses from A.

     As explained further herein, the Plan provides for only a

right of subrogation against “third parties that are legally

liable for the expenses paid by the Plan.” See Plan document,

Section 8.3. Thus, while the Plan provides Defendants with the

right of subrogation against the third parties who injured

beneficiaries, the Plan does not provide Defendants with the

right of reimbursement directly against Plan beneficiaries.



     B.   Subrogation and Reimbursement are Separate and Distinct
          Doctrines

     Defendants argue that there is no distinction between

“subrogation” and “reimbursement.” Defendants’ argument is wrong.

     As previously stated, the Supreme Court has recognized the

distinction between subrogation and reimbursement:

     “Reimbursement requires an insured employee who receives
     payment from another source [] to return healthcare costs
     earlier paid out by the carrier. Subrogation involves

                                4
     transfer of the right to a third-party payment from the
     insured employee to the carrier, who can then pursue the
     claim against the third party.”

Nevils, 137 S. Ct. at 1194. Other courts have similarly

recognized the difference between subrogation and reimbursement:

Harris v. Harvard Pilgrim Health Care, 208 F.3d 274, 278 (1st

Cir. 2000); McIntosh v. Pacific Holding Co., 992 F.2d 882, 884

(8th Cir.); SR Int. Bus. Ins. v. World Trade Ctr. Properties, No.

01-cv-9291 at *10, n.10 (S.D.N.Y. Jun. 10, 2008); Lenco

Excavation, Inc. Emp. Benefit Plan v. Miller, No. 11-cv-34, at *6

(E.D. Ky. Jul. 11, 2012).

     Further, the case that Defendants rely upon, Provident Life

and Acc. Ins. v. Williams, belies their assertion that there is

no distinction between subrogation and reimbursement. In

Williams, the Court readily distinguished the separate doctrines

of subrogation and reimbursement:

     “With subrogation, the insurer stands in the shoes of the
     insured. With reimbursement, the insurer has a direct right
     of repayment against the insured. As a matter of logic and
     case law, a party can have one right, but not the other.
     Weber v. Sentry Ins., 442 N.W.2d 164, 167 (Minn.Ct.App.
     1989) provides an extended explanation of the difference.

     Under the subrogation agreement, plaintiffs clearly have
     only a right of subrogation, not reimbursement.”

Williams, 858 F. Supp. 907, 911 (W.D. Ark. 1994).

     Accordingly, as confirmed by the Supreme Court and other

courts, subrogation and reimbursement are separate and distinct

doctrines.




                                5
     C.    The Plan’s Terms Clearly and Distinctly Confer Upon
           Defendants the Right of Subrogation, not Reimbursement

     ERISA’s statutory scheme “is built around reliance on the

face of written plan documents.” Curtiss-Wright Corp. v.

Schoonejongen, 514 U.S. 73, 83 (1995). “‘Every employee benefit

plan shall be established and maintained pursuant to a written

instrument,’ and an administrator must act ‘in accordance with

the documents and instruments governing the plan’ insofar as they

accord with the statute. The plan, in short, is at the center of

ERISA.” McCutchen, 569 U.S. at 100-101 (2013).

     In that regard, the Plan’s subrogation provision is as

follows:

     8.3 Subrogation. The Plan has the right of subrogation
     to the extent permitted by the law against third
     parties that are legally liable for the expenses paid
     by the Plan under this Certificate. The Member shall do
     nothing to prejudice the subrogation rights of the
     Plan. The Plan may recover benefits amounts paid under
     this Certificate under the right of subrogation to the
     extent permitted by law.

     The provision may be broken down into three separate

clauses:

     1)    The Plan has the right of subrogation to the extent
           permitted by the law against third parties that are
           legally liable for the expenses paid by the Plan under
           this Certificate.

     2)    The Member shall do nothing to prejudice the
           subrogation rights of the Plan.

     3)    The Plan may recover benefits amounts paid under this
           Certificate under the right of subrogation to the
           extent permitted by law.




                                 6
     In the first clause, the terms state that the Plan “has the

right of subrogation to the extent permitted by the law against

third parties.” The plain language of the clause clearly limits

the Plan’s claim to claims against third parties. The clause does

not provide the Plan a right to reimbursement against the

beneficiary, nor does the clause create a lien or constructive

trust or provide for a right of recovery from the settlement

fund. The clause does not even automatically subrogate the Plan

to the insured’s interest, but only provides that the Plan has a

right of subrogation against third parties, nothing else. The

injured first party insured is unquestionably not the legally

liable third party. The Plan has no right as against the first

party injured insureds as a result.

     The second clause states that the beneficiary “shall do

nothing to prejudice the subrogation rights of the Plan.” As

explained below, nothing appears in the record demonstrating that

Plaintiff did anything to prejudice the subrogation rights of the

Plan. Indeed, discovery will reveal that the Plan’s rights were

not prejudiced and that the Plan and Defendants simply failed to

exercise their subrogation rights.

     The third clause provides that the Plan has a right of

recovery “under the right of subrogation to the extent permitted

by law.” Again, the right of subrogation identified in the first

clause clearly limited that right to “subrogation [] against

third parties.” Nothing in this final clause indicates that the


                                7
right of subrogation referenced in the third clause is any more

expansive than the right of subrogation identified in the first

clause.

     In Somalakis v. United Healthgroup, Inc., the District Court

interpreted similar language in a plan and determined that the

plan conferred only a right of subrogation against a third party,

not a right of reimbursement against the beneficiary. In

Somalakis, the relevant plan language was as follows:

     The Company may pay benefits that should be paid by another
     plan or organization or person. The Employer or Plan may
     recover the amount paid from the other plan or organization
     or person.

     Benefits may be paid that are in excess of what should have
     been paid under this Plan. The Employer or Plan has the
     right to recover the excess payment.

See Somalakis v. United Healthgroup, Inc., No. 06-cv-116, at *7

(D.N.M. Feb. 20, 2007).

     In interpreting that aforementioned language, the Court

noted that the language “must be [] interpreted in the same

manner as a reasonable person would understand it.” Id. The Court

reasoned as follows:

     “Even though the provision does not use the actual term
     "subrogation," the first paragraph explains the concept in
     plain language. It is immediately apparent, however, that
     this first paragraph allows recovery only from a third
     party; it does not authorize Defendant to seek reimbursement
     from Plaintiff, should Plaintiff be able to obtain
     compensation from the third party. This paragraph, by
     specifying that the Plan may recover the amounts it has paid
     ‘from the other plan or organization or person,’ expressly
     limits Defendant to its subrogation rights against third
     parties and does not allow it to exercise a right of
     reimbursement against Plaintiff.”


                                8
Id. Accordingly, the Court found that “Defendant [abused] its

discretion in construing the above plan provisions to allow

Defendant to pursue reimbursement of amounts paid by the third

party directly to Plaintiff.” Id. at *8.

      Had Defendants intended to preserve a right of reimbursement

in the Plan, it could have easily done so. Policies which do

provide for reimbursement contain reimbursement provisions such

as:




      In sum, like the Plan language in Somalakis, the Plan

language here unambiguously confers upon Defendants only the

right of subrogation, not reimbursement. Nothing in the

subrogation provision permits the Plan to assert a reimbursement

claim against a beneficiary rather than a third party. Nothing in

the subrogation provision creates a lien or constructive trust

over a tort recovery or permits the Plan to assert a claim for

reimbursement directly against the tort recovery. Because a Plan

administrator must act “in accordance with the documents and


                                 9
instruments governing the plan,” McCutchen, 569 U.S. at 100-101,

Defendants are not permitted to assert any rights of

reimbursement against Plaintiffs or their tort settlements. Thus,

like the Court found in Somalakis, Defendants’ pursuit of

reimbursement directly against Plaintiff is a violation of the

Plan’s terms.


     D.   Subrogation Rights Against a Third Party Do Not Confer
          Reimbursement Rights Against the Plaintiff

          i.    Common law principles cannot add to or expand
                existing plan terms.

     In arguing that the Plan’s subrogation provision gives them

a right to reimbursement against either Plaintiffs or the

settlement fund directly, Defendants ask this Court to rewrite

the Plan’s terms. This the Court may not do.

     A court has no authority to draft the substantive content of

plans. See Ryan by Capria-Ryan v. Fed. Express Corp., 78 F.3d

123, 126 (3d Cir. 1996). Defendants cannot resort to the common

law to insert new terms into the Plan and confer on themselves

new rights and remedies not contained in the Plan. The “‘hornbook

rule [is] that quasi-contractual remedies [] are not to be

created when an enforceable express contract regulates the

relations of the parties with respect to the disputed issue.’”

Elliott Industries Ltd. P'ship v. BP America Production Co., 407

F.3d 1091, 1117 (10th Cir. 2005).




                                10
     Courts routinely have stated their unwillingness to apply

common law doctrines to override contractual plan provisions.

See, e.g., McCutchen, supra; Sereboff v. Mid Atlantic Medical

Services, Inc., 547 U.S. 356 (2006). Accordingly, “provisions

appearing in a contract, and the conduct occurring under that

contract, are entitled to respect, and should not be pushed aside

in a rush to accomplish an assertedly equitable result.” Health

Cost Controls v. Wardlow, 825 F. Supp. 152, 158 (W.D. Ky. 1993).

This means this Court should “decline to apply rules — even if

they would be ‘equitable’ in a contract’s absence — at odds with

the parties’ expressed commitments.” McCutchen, 569 U.S. at 98.

     Here, the Plan clearly and unambiguously governs what

happens when a member or beneficiary is injured by an act of a

third party: the Plan has a right of subrogation against, and may

recover from, third parties that are legally liable for the

Plan’s expenses. Thus, in order to recover any benefits that a

third party was legally liable for, Defendants were required to

exercise their rights of subrogation and pursue the third party

liable for Plaintiffs’ injuries.

     Instead of exercising their rights under the Plan,

Defendants opted to seek reimbursement directly against

Plaintiffs, even though the terms of the agreement between

Defendants and Plaintiffs did not authorize Defendants to seek

reimbursement directly from Plaintiffs. Defendants now ask this

Court to rewrite the policy so defendant can do in equity what


                               11
they failed to do under their own contract. However, the Plan

already speaks directly to the method of recouping Plan benefits

— subrogation. Defendants cannot resort to the common law to add

another method of recoupment not provided for in the Plan. See

Member Services Life Ins. Co. v. American Nat'l Bank and Trust

Co., 130 F.3d 950, 958 (10th Cir. 1997).

     In further support of their argument, Defendants cite to

Rathbun v. Health Net of the Ne., Inc., a Connecticut Supreme

Court case that determined that, for purposes of Connecticut’s

Medicaid statute, a right of subrogation of Medicaid benefits

against a third-party also implied a separate right to

reimbursement against a Medicaid beneficiary. For the following

reasons, Rathbun is inapposite.

     Initially, Rathbun is a Connecticut state court case.

Defendant does not cite to any authority arising under

Pennsylvania law.

     In finding that the right of subrogation provided for a

right of reimbursement under Connecticut’s Medicaid statute, the

Connecticut court considered the entire legal landscape

applicable to federal and state Medicaid policy. Rathbun, 110

A.3d 304, 310-11 (Conn. 2015).

     When a state has elected to participate in Medicaid, the

state is required to comply with federal requirements. See, e.g.,

Arkansas Dept. of Health & Human Services v. Ahlborn, 547 U.S.

268, 275–78 (2006). Federal regulations require entities paying


                                  12
Medicaid benefits to seek reimbursement. 42 U.S.C. § 1396a

(a)(25). Under Medicaid, reimbursement may be accomplished

through subrogation, direct reimbursement, assignment, or other

methods. Thus, an entire field of federal and state policy that

required an entity that paid Medicaid benefits to maintain

subrogation and reimbursement rights against the beneficiary for

benefits paid dictated that Medicaid’s subrogation rights also

implied a right of reimbursement directly from the beneficiary

under Connecticut law.

     In sum, while the Rathbun Court generally referred to

subrogation to describe Medicaid’s right to recoup money, the

underlying statute provided for both subrogation and

reimbursement rights, unlike the policy here. Thus, when the

Connecticut court found that subrogation in that specific

instance included reimbursement, that was because the Medicaid

statute embodied a policy favoring reimbursement.

     Conversely, ERISA does not contain any subrogation or

reimbursement provision akin to Medicaid, and a Connecticut

court’s general finding that a right of subrogation includes a

right of reimbursement under the Medicaid statute is of no

consequence. “ERISA neither requires a welfare plan to contain a

subrogation clause nor does it bar such clauses or otherwise

regulate their content.” Ryan, 78 F.3d at 127. Thus, unlike

federal and state Medicaid statutes, ERISA neither requires

recoupment of benefits paid nor specifies the method of


                               13
recoupment. Accordingly, resorting to common law to “fill in the

gaps” left by the Plan is unnecessary to secure any statutory

policy favoring reimbursement because ERISA embodies no policy on

the matter. See Member Services Life Ins., 130 F.3d at 957.

     In any event, resorting to state common law to interpret the

subrogation provision in the Plan is futile. Congress completely

preempted any and all state laws, rules, regulations, and common

law related to ERISA plans. It is “well established that state

subrogation doctrines are preempted under ERISA[.]” Sunbeam-Oster

Co. Group Ben. v. Whitehurst, 102 F.3d 1368, 1374 (5th Cir.

1996).

     Accordingly, notwithstanding that a Connecticut court’s

reference to Connecticut law regarding Medicaid’s reimbursement

rights is wholly irrelevant to a Pennsylvania HMO policy, ERISA

preempts the Rathbun Court’s holding. State law may not be used

to expand the subrogation rights of an ERISA insurer to include

reimbursement when the Plan clearly and unambiguously provides

for a right of subrogation only.1

     In sum, the Plan’s terms unambiguously provide for only a

right of subrogation. Under ERISA, Plan terms are paramount, and

the Court has no authority to rewrite the terms of the Plan.



     1
      That ERISA has preempted all state subrogation doctrines
and left nothing in their place is of no consequence. As this
Court has noted, this “regulatory vacuum” is a deliberate policy
judgment that Congress made in enacting ERISA. Wolff v. Aetna
Life Ins. Co., et al., No. 19-cv-1596, Dkt. No. 55 at *9 (August
17, 2020).

                               14
Common law principles can neither add to, nor expand, existing

Plan terms. Thus, absent Plan terms specifically authorizing a

right to reimbursement, an insurer “is not entitled to

reimbursement simply because the plan may include language

granting a right of subrogation.” Somalakis, at *7.


          ii.   The Plan does not provide Plaintiffs any notice of
                a right of reimbursement against them or their
                tort recoveries.

     “[O]ne of ERISA's central goals is to enable plan

beneficiaries to learn their rights and obligations at any time.”

Schoonejongen, 514 U.S. at 83. Beneficiaries must receive

documents “written in a manner calculated to be understood by the

average plan participant, and shall be sufficiently accurate and

comprehensive to reasonably apprise such participants and

beneficiaries of their rights and obligations under the plan.”

See 29 U.S.C. § 1022(a). A beneficiary “cannot be bound to terms

of the policy of which he had no notice.” Member Services Life

Ins., 130 F.3d at 956. In requiring a “compendium of the actual

plan's benefits, terms and conditions, Congress intended to

apprise plan participants, in laymen’s terms, of their rights

under the plan.” Daniel v. Master Health Plan, Inc., 864 F. Supp.

1399, 1407 (S.D. Ga. 1994).

     Defendants would have this Court find that the provision

authorizing the Plan to seek reimbursement from third parties

reasonably apprized members that the Plan may pursue them too.



                                15
Following Defendants’ argument, Plaintiffs could only have fully

understood their rights under the Plan by looking outside of the

“compendium of the actual plan's benefits, terms and conditions”

and delving into the depths of what the common law has to say

about contract enforcement.

     The above scenario runs directly counter to Congress’ intent

in requiring Plan fiduciaries to provide plan participants with

documents “written in a manner calculated to be understood by the

average plan participant and [] sufficiently accurate and

comprehensive to reasonably apprise such participants and

beneficiaries of their rights and obligations under the plan.”

     It is for precisely this reason this Court should not find

that Defendants possess a right of reimbursement where no such

right is found in the Plan documents themselves.


          iii. Defendants’ claim that they were “prejudiced” by
               Plaintiffs’ settling of their personal injury
               claims is not appropriate on a Motion to Dismiss.

     Finally, Defendants’ statement that Plaintiffs “prejudiced”

Defendants’ subrogation rights, which Plaintiffs deny, is

irrelevant at this juncture.

     On a motion to dismiss, the court is required to “accept all

factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any

reasonable reading of the complaint, the plaintiff may be

entitled to relief.” Broadcom Corp., 501 F.3d at 306. Thus, “a

district court weighing a motion to dismiss asks ‘not whether a

                               16
plaintiff will ultimately prevail but whether the claimant is

entitled to offer evidence to support the claims.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 563 n. 8 (2007).

     To state a claim under § 502(a)(1)(B), a plaintiff must

allege that she was eligible for benefits under the Plan, that

the defendant wrongfully denied her benefits, and that in doing

so, the defendant violated § 502(a)(1)(B). Manning v.

Sanofi-Aventis, U.S. Inc., No. 11-1134 at *3 (M.D. Pa. Aug. 14,

2012). Plaintiffs have done so and Defendants do not attack the

sufficiency of Plaintiffs’ allegations. Any consideration of

whether Defendants’ subrogation rights have been prejudiced has

no bearing on the sufficiency of Plaintiffs’ claims under ERISA.

     Plaintiffs are not required to plead that they did not

prejudice Defendants’ subrogation rights. Prejudice is a fact-

specific affirmative defense to a claim. Plaintiffs are not

required to plead facts in anticipation of any defenses. They are

required only to plead facts demonstrating that Plaintiffs’

claims are “plausible” on their face. Thomas v. Independence

Township, 463 F.3d 285, 291 (3d Cir. 2006).

     Further, whether an insurer’s subrogation rights are

prejudiced is a question of fact that cannot be decided on a

Motion to Dismiss. The fact that a beneficiary settled her

personal injury case against the tortfeasor does not

automatically mean the insurer’s subrogation rights are

prejudiced. For example, an insurer may waive or abandon its


                               17
subrogation rights by either declining to exercise its

subrogation rights or failing to pursue such rights with

reasonable diligence.2 Valora v. Pennsylvania Employees Benefit

Trust Fund, 595 Pa. 574, 590 (Pa. 2007). Further, a settling

tortfeasor remains liable in subrogation to an insurance company

if the tortfeasor knew of the insurer’s subrogation rights. See

Bill Gray Enterprises, Inc. v. Gourley, 248 F.3d 206, 222 (3d

Cir. 2001), overruled on other grounds by McCutchen, 663 F.3d

671, 677 (3d Cir. 2012).

      Defendants request this Court “go behind Plaintiff’s claim”

and rule on a fact-specific affirmative defense at the Motion to

Dismiss stage. However, nothing in the record before the Court,

which at this juncture consists solely of Plaintiffs’ Amended

Complaint, establishes that Defendants’ subrogation rights were

prejudiced. Indeed, discovery will reveal the exact opposite.


II.   Defendants’ Conduct Breached Their Fiduciary Duties to
      Plaintiffs Under ERISA

      Initially, the propriety of Plaintiffs’ fiduciary claims

derives from whether Defendants violated the terms of the Plan in

seeking reimbursement directly from Plaintiffs. Accordingly, if

Plaintiffs have adequately stated their underlying claims, then

their fiduciary claims derivatively survive as well.



      2
      Critically, Defendants do not claim that they did not have
notice that Plaintiffs intended to settle their claims against
the respective tortfeasors.

                                18
     Nevertheless, Defendants argue that plaintiff’s claims for

breach of fiduciary duties duplicate their ERISA benefits claim

and should be dismissed as a result. Defendants’ argument lacks

merit. The "test" to determine whether the fiduciary claims are

really a claim for benefits is "whether the resolution of the

claim rests upon an interpretation and application of an

ERISA-regulated plan rather than upon an interpretation and

application of ERISA.” Harrow v. Prudential Insurance Company of

America, 279 F.3d 244 (3d Cir. 2002).

     Plaintiff's fiduciary claims do not arise from an

interpretation or application of the Pennsylvania HMO Plan. In

each of Plaintiffs’ breach of fiduciary duty counts, Plaintiff

alleges a violation of the ERISA statute itself.

     In Counts IV and X, Plaintiffs allege that Defendants

breached the fiduciary duty to act in accordance with the

documents governing the plan. ERISA § 404(a)(1)(D), 29 U.S.C. §

1104(a)(1)(D). In Counts V and XI, Plaintiffs violated well-

established ERISA common law when they did not reduce their

demands for reimbursement by the pro-rata share of attorney fees

and expenses that Plaintiffs incurred and before ensuring that

the Plaintiffs had been made whole. In Counts VI and XII,

Plaintiffs’ Complaint alleges Defendants failed to establish

and/or follow reasonable claims procedures as required by ERISA

and its governing regulations.




                                 19
     Finally, Plaintiffs’ fiduciary claims seek relief for

Defendants’ conduct that is not addressed by § 502(a)(1)(B).

     Violations of Defendants’ statutory duties are separate and

apart from a claim for benefits and are not addressable in a §

502(a)(1)(B) claim. These claims rest upon an interpretation and

application of ERISA and thus, under Harrow, do not duplicate

Plaintiffs’ claims for benefits.


III. Defendants Violated Well-Established ERISA Common Law

     Sections III and V of Defendants’ brief argue that the made

whole and common fund doctrines do not limit Defendants’

subrogation rights and are invalid.

     Defendants miss that the Third Circuit and Supreme Court

have already adopted the common fund and made whole doctrines

into the federal common law in their interpretations of

subrogation clauses in ERISA plans. See McCutchen, 569 U.S. at

103-104.

     In fact, common law defenses to reimbursement apply unless a

Plan explicitly abrogates them. Specifically, the Supreme Court

held that the common fund doctrine would apply where the Plan was

silent as to the doctrine:

     “The plan is silent on the allocation of attorney’s
     fees, and in those circumstances, the common-fund
     doctrine provides the appropriate default. In other
     words, if US Airways wished to depart from the
     well-established common-fund rule, it had to draft its
     contract to say so—and here it did not.”




                               20
     The Plan herein does not contain any terms that abrogate the

common fund and made whole doctrines. Because “[s]uch language is

critical in order to ‘abrogate so strong and uniform a background

rule,’” McCutchen, 569 U.S. at 104, the doctrines are not

abrogated and Defendants’ reimbursement claims are subject to the

common fund and made whole doctrines.

     Further, while Plaintiffs reference the doctrines,

Plaintiffs plead that Defendants asserted reimbursement

demands: (1) without first reducing the demands by the pro-rata

share of attorney fees and expenses that Plaintiffs incurred and

(2) without having first made sure that the insureds were made

whole and fully compensated. Amended Compl. ¶¶ 47, 48. Thus,

Plaintiffs pled Defendants’ actions in making demands without the

required reductions under each doctrine, not just a legal

conclusion that Defendants violated the doctrines.

     Finally, Defendants misunderstand the made whole doctrine.

The made whole doctrine precludes reimbursement until after the

insured has been made whole. Thus, it is only to the extent that

the recovery is above and beyond the insured’s losses that an

insurer may seek reimbursement. As explained by the Pennsylvania

Superior Court, an insurer’s claim for repayment against its

insured lies only upon the insurer's showing that the sum of the

insured’s recovery from persons legally responsible for the

injury exceeds the insured's loss. Walls v. City of Pittsburgh,




                               21
292 Pa. Super. 18, 22 (1981).3 Plaintiffs were merely compensated

for their loss and secured no excess recovery beyond their

losses. Defendants made no effort to determine whether Plaintiffs

were made whole before asserting their demands for repayment

against Plaintiffs.


IV.   Plaintiffs’ Claims that Defendants Did Not Follow Reasonable
      Claims Procedures Are Actionable Under ERISA § 502(a)(3)

      ERISA authorizes a participant and/or beneficiary of a plan

to enjoin any act that violates any provision of ERISA. 29 U.S.C.

§ 1132(a)(3).

      Counts VI and XII of Plaintiffs’ Amended Complaint seek to

enjoin Defendants from enforcing any exhaustion requirement prior

to filing the instant suit. Defendants’ actions as alleged in the

Amended Complaint constituted violations of ERISA’s statutory

requirement to establish and maintain reasonable claims

procedures. It is unquestionable that ERISA § 502(a)(3)

authorizes Plaintiffs to bring suit under ERISA in order to

enjoin the very acts and practices detailed in the Amended

Complaint.

      Further, ERISA permits Plaintiffs to seek appropriate

equitable relief to redress such violations. Plaintiffs seek a

declaration that they are not required to exhaust the Plan’s


      3
      The case that Defendants cite to establish a “presumption”
against the made whole doctrine was vacated in its entirety by
the Pennsylvania Supreme Court and is not appropriately cited to.
Associated Hospital Service v. Pustilnik, 497 Pa. 221, 229 (Pa.
1981).

                                22
administrative remedies, a remedy specifically authorized by

ERISA. See 29 CFR § 2560.503-1(l).


                           CONCLUSION

     For the aforementioned reasons, this Court should deny and

dismiss Defendants’ Motion to Dismiss.


                    Respectfully Submitted,


                     /s/ Charles Kannebecker
                    Charles Kannebecker, Esq.
                    Pa. Bar ID No. 58612
                    THE LAW OFFICE OF KANNEBECKER & MINCER, LLC
                    104 W. High St.
                    Milford, PA 18337
                    (570) 296-6471
                    kannebecker@wskllawfirm.com

                    Attorney for Plaintiffs

Dated: November 4, 2020




                               23
